DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-14, 17-20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US Pub. No.: 2015/0210055 A1) (hereinafter Pervan).
Regarding claims 1, 18 and 24, Pervan discloses forming a flooring base layer by:
forming a flooring base layer by: (a) providing a mixture of PVC resin and calcium carbonate, wherein said mixture is free of glue and free of compressed cellulose material; (b) extruding the mixture at elevated temperature and pressure; (c) mold forming the extruded mixture into a sheet of said flooring base layer; and (d) cooling the sheet of said flooring base layer (¶0011, ¶0089);
forming a waterproof flooring face layer, by: (a) providing a PVC decorative polymer film (4) and a PVC wear-resistant polymer film (3); and (b) adding the PVC wear-resistant polymer film to a top face of said PVC decorative polymer film (Fig. 3b; ¶0119); 
fusing (corresponding to hot-melt overlaying) of said flooring face layer and said flooring base layer, yielding a sheet-form base-and-face subassembly (Fig. 3b; ¶0119);
coating said sheet-form base-and-face subassembly with a UV-curing plastic resin, thereby forming a waterproof flooring coating layer;
UV curing said coating of UV-curing plastic resin by exposure to UV light, yielding a finished-large-sheet assembly (Fig. 3b; ¶0119).
 	Pervan further disclose printing and lamination steps may comprise an intermediate heating operation where additional drying of the ink is made in order to increase the bonding of the transparent foil (3) to the print and the decorative substrate (4). Such a process is considered as conditioning the formed product. Pervan is silent about profile processing and packaging the finished product. However, such a process is well known within the art. It would have been obvious to cut the final product into desired size and shape; and packing the product for shipping or handling. 
	Regarding claim 2, Pervan discloses forming the flooring base layer further comprises steps of forming a first extruded base sub- layer (5b) and a second co-extruded base sub-layer (5a) fused atop the first base sub-layer, the second co- extruded sub-layer having a mixture comprising PVC resin and fusion-compatible materials (Fig. 3a; ¶0118, ¶0011.
	Regarding claim 3, Pervan discloses attaching a balancing layer (6) (corresponding to an underlayment layer) (Fig. 3a). 
	Regarding claim 4, Pervan discloses PVC decorative polymer film (4) further comprises a colored film (¶0091). 
	Regarding claim 5, Pervan discloses printing of a design upon said PVC decorative polymer film (4) before addition of said PVC wear-resistant polymer film (¶0090). 
	Regarding claim 6, Pervan discloses digitally printing of a design upon said PVC decorative polymer film before addition of said PVC wear-resistant polymer film (Fig. 3c). 
 	Regarding claim 9, Pervan discloses PVC wear-resistant polymer film is transparent (¶0091). 
	Regarding claim 10, Pervan discloses said flooring coating layer is transparent (¶0091). 
	Regarding claims 11 and 12, Pervan discloses where said flooring coating layer further comprises a gritty particulate material; where said flooring coating layer further comprises aluminum oxide (Fig. 2; ¶ 0110). 
	Regarding claim 13, Pervan fails to discloses presence of compressed cellulose material. Thus, said flooring base layer is free of compressed cellulose material. 
	Regarding claim 14, Pervan disclose the composite flooring material is wear resistant. Thus, it’s naturally waterproof. Furthermore, they are made from similar material such as PVC resin and lime (corresponding to calcium carbonate). Thus, they have similar property such waterproof. 
	Regarding claim 17, Pervan discloses  passing the assembled flooring base layer and the flooring face layer through at least one set of heated rollers (Fig. 3b).
	Regarding claim 19, Perven is silent about inspecting the composite flooring material prior to packaging, but it would have been obvious to inspect the finished product prior to packaging to assure defected one are discarded. 
	Regarding claim 20, Perven discloses PVC mixed with 20-80% lime-stone (corresponding to calcium carbonate).
	Regarding claim 22, Pervan discloses disclose mixture provided during step (i)(a) is formed by mixing PVC resin and calcium carbonate, fusing the mixture by application of heat and continued mixing, cooling the fused mixture; and delivering the cooled fused PVC-resin mixture to another area for further processing (¶0011-¶0016). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervan as applied to claims 1-6, 9-14, 17-20, 22 and 24 above, and further in view of MacQueen (US Pub. No.: 2016/0047130 A1) (hereinafter MacQueen).
Regarding claim 15, the limitations of claim 1 are taught by Pervan as cited above. Pervan is silent about the use of UV-curing primer at least one application of UV-curing top coat. 
MacQueen also discloses a method of making a flooring material. The method discloses the use of UV curable primer. The UV curable primer layer is useful to maximize clarity and print resolution of a design material. The UV primer would also aid in bonding UV resin on substrate. 
Give the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize UV curing primer as taught by MacQueen within the method of manufacturing flooring material as taught by Pervan. The benefit of doing so would have been to maximize clarity and print resolution of the design material and to aid UV resin bonding to substrate. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervan as applied to claims 1-6, 9-14, 17-20, 22 and 24 above, and further in view of Matsukawa et al. (US Pub. No.: 2011/0045284 A1) (hereinafter Matsukawa).
Regarding claim 16, the limitations of claim 1 are taught by Pervan. Pervan is silent about exposure to UV light further comprises exposure to Mercury (Hg) lamps. 
Matsukawa also discloses method of manufacturing flooring panel. The method discloses curing UV resin via UV light radiation. The UV light radiation uses mercury lamp (¶0101). Thus, the use of mercury lamp is well known within the art. The benefit of doing so would have been to assure the UV resin is properly cured. 
It would have been obvious to a person of ordinary skill in the art at the time of invention to utilize mercury lamp as taught by Matsukawa within the method of manufacturing flooring material as taught by Pervan. The benefit of doing so would have been to assure the UV resin is properly cured. 
Allowable Subject Matter
Claims 7, 8 and 21are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746